Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 May 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 2014/0052481 to Monteil et. al. in view of U.S. Patent Publication No. 2018/0053121 to Gonzales et. al. disclose using predictive modelling to determine mitigation options for travel interruptions as set forth in the final action mailed 1 Feb 2021. U.S. Patent Publication No. 2016/0125327 to Lamoureux et. al. discloses using metrics such as threshold values for increased flying time, class of service, value of fare paid, total travel time, number of stops, etc. to determine travel disruption mitigation options as set forth in the final action. U.S. Patent Publication No. 2014/0095066 to Bouillet et. al. discloses identifying statistical significance between the disruption related feature and a relative impact of the disruption on itinerary segments as set forth in the final action. U.S. Patent 
The prior art does not disclose or fairly suggest at least training a machine-learned disruption response predictive model by, obtaining disruption response datasets, accessing a disruption log database that identifies a plurality of mitigation options, wherein the disruption log database includes disruption-related data associated with previous itineraries, evaluating disruption-related data corresponding to one or more segments of the data stored in the disruption response datasets using the disruption log database, and selecting one or more disruption-related features for inclusion in the machine- learned disruption response predictive model using a pre-defined statistical threshold that defines a minimal causal relationship that exists between a particular disruption-related feature and patterns before that particular disruption-related feature is included in the disruption response predictive model as recited by Applicant’s independent claims. 
Additionally, the claims are eligible under 35 U.S.C. 101 because the claims recite significantly more than the abstract idea of predictive modelling for travel disruption. In particular, using a machine learned database to evaluate disruption related features for inclusion in the response predictive model based on a minimal causal relationship that exists between a particular disruption-related feature and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628